
	

116 HR 2181 : Chaco Cultural Heritage Area Protection Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2181
		IN THE SENATE OF THE UNITED STATES
		October 31, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for the withdrawal and protection of certain Federal land in the State of New Mexico.
	
	
 1.Short titleThis Act may be cited as the Chaco Cultural Heritage Area Protection Act of 2019. 2.FindingsCongress finds that—
 (1)there are archeological, sacred, and historic resources located throughout the Greater Chaco region, which spans the States of New Mexico, Arizona, Utah, and Colorado;
 (2)the Chaco Culture National Historical Park, a unit of the National Park System and a United Nations Educational, Scientific and Cultural Organization World Heritage Site, is known around the world—
 (A)for multi-story buildings constructed by the Chacoan people that are still standing; and (B)as the nerve center of a culture that spread throughout and dominated the Four Corners area during the 9th, 10th, and 11th centuries;
 (3)the Chacoan people built hundreds of miles of roads and a network of villages, shrines, and communications sites, many of which are still visible;
 (4)many Pueblos and Indian Tribes in the Four Corners area claim cultural affiliation with, and are descended from, the Chacoan people;
 (5)the landscape around the Chaco Culture National Historical Park includes hundreds of internationally and nationally significant cultural resources, including prehistoric roads, communities, and shrines—
 (A)many of which are related to the resources found in the Chaco Culture National Historical Park, including the resources recognized by the amendment made by section 3 of the Chacoan Outliers Protection Act of 1995 (16 U.S.C. 410ii note; Public Law 104–11) providing for additional Chaco Culture Archeological Protection Sites;
 (B)a significant number of which are concentrated within the immediate area surrounding the Chaco Culture National Historical Park; and
 (C)that are commonly recognized by archeologists; (6)long considered one of the best places for stargazing in the world, Chaco Culture National Historical Park—
 (A)in 1991, established a night skies protection initiative and interpretive program to protect the night sky in the area of the Chaco Culture National Historical Park; and
 (B)in 2013, was certified as an International Dark Sky Park; (7)the Greater Chaco landscape in the State of New Mexico extends beyond Chaco Culture National Historical Park and encompasses—
 (A)local communities, including Pueblos and Indian Tribes; and (B)public land, which includes additional cultural resources and sacred sites;
 (8)for over 110 years, the Federal Government has recognized the importance of the area in which the Chacoan people lived and has acted to protect historic and sacred sites in the area, including—
 (A)Chaco Canyon, which was designated as a National Monument in 1907 and as the Chaco Culture National Historical Park in 1980;
 (B)the Aztec Ruins, which was designated as a National Monument in 1923 and expanded in each of 1928, 1930, 1948, and 1988; and
 (C)the 39 Chaco Culture Archeological Protection Sites designated in 1995; (9)recognizes that the standard for Tribal consultation is outlined in Executive Order No. 13175 (25 U.S.C. 5301 note; relating to consultation and coordination with Indian Tribal governments);
 (10)extensive natural gas development has occurred in the Greater Chaco region that affect the health, safety, economies, and quality of life of local communities;
 (11)renewed interest in oil exploration and production within the Mancos/Gallup Shale play has increased the potential for—
 (A)significant impacts on resources and visitor experiences at the Chaco Culture National Historical Park; and
 (B)additional impacts on local communities in the Greater Chaco region, including Pueblos and Indian Tribes;
 (12)a mineral withdrawal in the landscape around the Chaco Culture National Historical Park would prevent leasing and development on Federal lands and of Federal minerals in the immediate area surrounding the Chaco Culture National Historical Park, which would protect resources and visitor experiences at the Chaco Culture National Historical Park; and
 (13)additional studies and protective measures should be undertaken to address health, safety, and environmental impacts on communities and interests of Pueblos and Indian Tribes in the Greater Chaco landscape.
 3.DefinitionsIn this Act: (1)Covered leaseThe term covered lease means any oil and gas lease for Federal land—
 (A)on which drilling operations have not been commenced before the end of the primary term of the applicable lease;
 (B)that is not producing oil or gas in paying quantities; and (C)that is not subject to a valid cooperative or unit plan of development or operation certified by the Secretary to be necessary.
				(2)Federal land
 (A)In generalThe term Federal land means— (i)any Federal land or interest in Federal land that is within the boundaries of the Chaco Cultural Heritage Withdrawal Area, as depicted on the Map; and
 (ii)any land or interest in land located within the boundaries of the Chaco Cultural Heritage Withdrawal Area, as depicted on the Map, that is acquired by the Federal Government after the date of enactment of this Act.
 (B)ExclusionThe term Federal land does not include trust land (as defined in section 3765 of title 38, United States Code). (3)MapThe term Map means the map prepared by the Bureau of Land Management entitled Chaco Cultural Heritage Withdrawal Area and dated April 2, 2019.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 4.Withdrawal of certain Federal land in the State of New Mexico (a)In generalSubject to any valid existing rights, the Federal land is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Availability of mapThe Map shall be made available for inspection at each appropriate office of the Bureau of Land Management.
 (c)Conveyance of Federal land to Indian TribesNotwithstanding subsection (a), the Secretary may convey the Federal land to, or exchange the Federal land with, an Indian Tribe in accordance with a resource management plan that is approved as of the date of enactment of this Act, as subsequently developed, amended, or revised in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and any other applicable law.
			5.Oil and gas lease management
 (a)Termination of non-Producing leasesA covered lease— (1)shall automatically terminate by operation of law pursuant to section 17(e) of the Mineral Leasing Act (30 U.S.C. 226(e)) and subpart 3108 of title 43, Code of Federal Regulations (or successor regulations); and
 (2)may not be extended by the Secretary. (b)Withdrawal of terminated, relinquished, or acquired leasesAny portion of the Federal land subject to a covered lease terminated under subsection (a) or otherwise or relinquished or acquired by the United States on or after the date of enactment of this Act is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent undermining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 6.EffectNothing in this Act—
 (1)affects the mineral rights of an Indian Tribe or member of an Indian Tribe to trust land or allotment land; or
 (2)precludes improvements to, or rights-of-way for water, power, or road development on, the Federal land to assist communities adjacent to or in the vicinity of the Federal land.
 7.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives October 30, 2019.Cheryl L. Johnson,Clerk
